[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION REGARDING CONTEMPT CITATION
After hearing the parties and reviewing the evidence presented, the court issues the following findings and orders;
1. The court does not find that defendant Harry Nicholas is guilty of willful contempt.
2. The court orders defendant Harry Nicholas to pay to plaintiff Maureen Nicholas-Meigel the judgment amount of child support ($550 per month per child) on the first day of each month.
3. The defendant shall not harass the plaintiff by telephone nor through making disparaging remarks to their children about her or the terms of their divorce.
4. The parties shall engage in discussions with the Family Relations Division regarding unresolved matters related to visitation, even if such discussions can be held via telephone conference calls.
5. Plaintiff's request for counsel fees and costs is denied.
JONES, J. CT Page 950